

116 HR 1169 IH: Liberian Refugee Immigration Fairness Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1169IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Cicilline (for himself, Ms. Omar, Ms. Jayapal, Mr. McGovern, Mr. Langevin, Mr. Phillips, and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the adjustment of status of certain nationals of Liberia to that of lawful permanent
			 residents, and for other purposes.
	
 1.Short titleThis Act may be cited as the Liberian Refugee Immigration Fairness Act of 2019. 2.DefinitionsIn this Act:
 (1)In generalExcept as otherwise specifically provided, any term used in this Act that is used in the immigration laws shall have the meaning given the term in the immigration laws.
 (2)Immigration lawsThe term immigration laws has the meaning given the term in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)).
 (3)SecretaryThe term Secretary means the Secretary of Homeland Security. 3.Adjustment of status (a)Adjustment of status (1)In generalExcept as provided in paragraph (3), the Secretary shall adjust the status of an alien described in subsection (b) to that of an alien lawfully admitted for permanent residence if the alien—
 (A)applies for adjustment not later than 1 year after the date of the enactment of this Act; (B)is otherwise eligible to receive an immigrant visa; and
 (C)subject to paragraph (2), is admissible to the United States for permanent residence. (2)Applicability of grounds of inadmissibilityIn determining the admissibility of an alien under paragraph (1)(C), the grounds of inadmissibility specified in paragraphs (4), (5), (6)(A), and (7)(A) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) shall not apply.
 (3)ExceptionsAn alien shall not be eligible for adjustment of status under this subsection if the Secretary determines that the alien—
 (A)has been convicted of any aggravated felony; (B)has been convicted of 2 or more crimes involving moral turpitude; or
 (C)has ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion.
					(4)Relationship of application to certain orders
 (A)In generalAn alien present in the United States who has been subject to an order of exclusion, deportation, removal, or voluntary departure under any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) may, notwithstanding such order, submit an application for adjustment of status under this subsection if the alien is otherwise eligible for adjustment of status under paragraph (1).
 (B)Separate motion not requiredAn alien described in subparagraph (A) shall not be required, as a condition of submitting or granting an application under this subsection, to file a separate motion to reopen, reconsider, or vacate an order described in subparagraph (A).
					(C)Effect of decision by Secretary
 (i)GrantIf the Secretary adjusts the status of an alien pursuant to an application under this subsection, the Secretary shall cancel any order described in subparagraph (A) to which the alien has been subject.
 (ii)DenialIf the Secretary makes a final decision to deny such application, any such order shall be effective and enforceable to the same extent that such order would be effective and enforceable if the application had not been made.
						(b)Aliens eligible for adjustment of status
 (1)In generalThe benefits provided under subsection (a) shall apply to any alien who— (A) (i)is a national of Liberia; and
 (ii)has been continuously present in the United States during the period beginning on November 20, 2014, and ending on the date on which the alien submits an application under subsection (a); or
 (B)is the spouse, child, or unmarried son or daughter of an alien described in subparagraph (A). (2)Determination of continuous physical presenceFor purposes of establishing the period of continuous physical presence referred to in paragraph (1)(A)(ii), an alien shall not be considered to have failed to maintain continuous physical presence based on 1 or more absences from the United States for 1 or more periods amounting, in the aggregate, to not more than 180 days.
				(c)Stay of removal
 (1)In generalThe Secretary shall promulgate regulations establishing procedures by which an alien who is subject to a final order of deportation, removal, or exclusion, may seek a stay of such order based on the filing of an application under subsection (a).
				(2)During certain proceedings
 (A)In generalExcept as provided in subparagraph (B), notwithstanding any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), the Secretary may not order an alien to be removed from the United States if the alien—
 (i)is in exclusion, deportation, or removal proceedings under any provision of such Act; and (ii)has submitted an application for adjustment of status under subsection (a).
 (B)ExceptionThe Secretary may order an alien described in subparagraph (A) to be removed from the United States if the Secretary has made a final determination to deny the application for adjustment of status under subsection (a) of the alien.
					(3)Work authorization
 (A)In generalThe Secretary may— (i)authorize an alien who has applied for adjustment of status under subsection (a) to engage in employment in the United States during the period in which a determination on such application is pending; and
 (ii)provide such alien with an employment authorized endorsement or other appropriate document signifying authorization of employment. (B)Pending applicationsIf an application for adjustment of status under subsection (a) is pending for a period exceeding 180 days and has not been denied, the Secretary shall authorize employment for the applicable alien.
 (d)Record of permanent residenceOn the approval of an application for adjustment of status under subsection (a) of an alien, the Secretary shall establish a record of admission for permanent residence for the alien as of the date of the arrival of the alien in the United States.
 (e)Availability of administrative reviewThe Secretary shall provide applicants for adjustment of status under subsection (a) with the same right to, and procedures for, administrative review as are provided to—
 (1)applicants for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255); and (2)aliens subject to removal proceedings under section 240 of such Act (8 U.S.C. 1229a).
 (f)Limitation on judicial reviewA determination by the Secretary with respect to the adjustment of status of any alien under this section is final and shall not be subject to review by any court.
 (g)No offset in number of visas availableThe Secretary of State shall not be required to reduce the number of immigrant visas authorized to be issued under any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) to offset the adjustment of status of an alien who has been lawfully admitted for permanent residence pursuant to this section.
			(h)Application of Immigration and Nationality Act provisions
 (1)Savings provisionNothing in this Act may be construed to repeal, amend, alter, modify, effect, or restrict the powers, duties, function, or authority of the Secretary in the administration and enforcement of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) or any other law relating to immigration, nationality, or naturalization.
 (2)Effect of eligibility for adjustment of statusThe eligibility of an alien to be lawfully admitted for permanent residence under this section shall not preclude the alien from seeking any status under any other provision of law for which the alien may otherwise be eligible.
				